                                     IN THE UNITED STATES DISTRICT COURT
                                FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                                             STATESVILLE DIVISION
                                     CIVIL ACTION NO. 5:19-CV-00136-KDB-DSC


                JILL C. MOONEYHAM,                              )
                                                                )
                                   Plaintiff,                   )
                                                                )
                v.                                              )                   ORDER
                                                                )
                FEDEX CORPORATION,                              )
                                                                )
                                  Defendant.                    )



                        THIS MATTER is before the Court on the “Motion[s] for Admission Pro Hac Vice and

              Affidavit[s] [for Frederick L. Douglas and Stephanie A. Stroup]” (documents ##6-7) filed March

              5, 2020. For the reasons set forth therein, the Motions will be granted.


                        The Clerk is directed to send copies of this Order to counsel for the parties and to the

              Honorable Kenneth D. Bell.


                        SO ORDERED.


Signed: March 6, 2020
